[Cite as Field v. MedLab Ohio, Inc., 2012-Ohio-5068.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 97990




                                     HEATHER FIELD
                                                          PLAINTIFF-APPELLANT

                                                    vs.

                                 MEDLAB OHIO, INC.
                                                          DEFENDANT-APPELLEE




                                           JUDGMENT:
                                            AFFIRMED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                    Case No. CV-746226

        BEFORE: Keough, J., Cooney, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED: November 1, 2012
ATTORNEY FOR APPELLANT

Louis J. Carlozzi
1382 West 9th Street
Suite 215
Cleveland, OH 44113

ATTORNEY FOR APPELLEE

Mark E. Lutz
Denlinger, Rosenthal & Greenberg
425 Walnut Street
Suite 2300
Cincinnati, OH 45202
KATHLEEN ANN KEOUGH, J.:

       {¶1} Plaintiff-appellant, Heather Field (“Field”), appeals the trial court’s decision

granting summary judgment in favor of defendant-appellee, MedLab Ohio, Inc.

(“MedLab”). For the reasons that follow, we affirm.

       {¶2} In July 2011, Field brought suit through an amended complaint against

MedLab alleging a cause of action pursuant to R.C. 4112.01 et seq. for disability

discrimination in employment. Her complaint alleged that (1) MedLab regarded her as

having a disability — a mental disorder related to alcoholism, (2) her change in sales

territory and eventual termination was an adverse employment action, and (3) despite any

perceived disability, she was able to perform her job.        Field further alleged in her

complaint that MedLab’s reasons for transferring her sales territory and her termination

were merely pretexts “to cover up the fact [that] * * * MedLab regarded Field as having a

disability.” Following discovery, MedLab moved for summary judgment, which was

granted by the trial court.

       {¶3} Field appeals, raising as her sole assignment of error that the trial court erred

in granting summary judgment in favor of MedLab.

       {¶4} Civ.R. 56(C) provides that summary judgment is appropriate when (1) there

is no genuine issue of material fact, (2) the moving party is entitled to judgment as a

matter of law, and (3) after construing the evidence most favorably for the party against

whom the motion is made, reasonable minds can reach only a conclusion that is adverse
to the nonmoving party. Zivich v. Mentor Soccer Club, Inc. 82 Ohio St.3d 367, 369-370,

1998-Ohio-389, 696 N.E.2d 201; Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327,

364 N.E.2d 267 (1977). We review the trial court’s judgment de novo, using the same

standard that the trial court applies under Civ.R. 56(C). Grafton v. Ohio Edison Co., 77

Ohio St.3d 102, 105, 1996-Ohio-336, 671 N.E.2d 241.

       {¶5} It is well established that the party moving for summary judgment bears the

burden of demonstrating that no material issues of fact exist for trial. Dresher v. Burt, 75

Ohio St.3d 280, 292-293, 1996-Ohio-107, 662 N.E.2d 264. The moving party bears the

initial responsibility of informing the trial court of the basis for the motion, and

identifying those portions of the record that demonstrate the absence of a genuine issue of

fact on a material element of the nonmoving party’s claim. Id. The nonmoving party has

a reciprocal burden of specificity and must set forth specific facts showing a genuine

issue exists for trial. Id. The reviewing court evaluates the record in a light most

favorable to the nonmoving party. Saunders v. McFaul, 71 Ohio App.3d 46, 50, 593

N.E.2d 24 (8th Dist.1990). Any doubts must be resolved in favor of the nonmoving

party. Murphy v. Reynoldsburg, 65 Ohio St.3d 356, 358-359, 1992-Ohio-95, 604 N.E.2d

138.

       {¶6} Disability discrimination in employment is prohibited by R.C. 4112.02, which

provides in pertinent part:

       It shall be an unlawful discriminatory practice:

       (A) For any employer, because of the * * *disability, * * * of any person, to
       discharge without just cause, to refuse to hire, or otherwise to discriminate
       against that person with respect to hire, tenure, terms, conditions, or
       privileges of employment, or any matter directly or indirectly related to
       employment.

       {¶7} To establish a prima facie case of disability discrimination under R.C.

4112.02(A), the party seeking relief must first establish:

       (1) that she was [disabled], (2) that an adverse employment action was
       taken by an employer, at least in part, because the individual was [disabled],
       and (3) that the person, though [disabled], can safely and substantially
       perform the essential functions of the job in question.

DeBolt v. Eastman Kodak Co., 146 Ohio App.3d 474, 2001-Ohio-3996, 766 N.E.2d 1040,

¶ 39 (10th Dist.), citing Columbus Civ. Serv. Comm. v. McGlone, 82 Ohio St.3d 569, 571,

697 N.E.2d 204 (1998).

       {¶8} R.C. 4112.01(A)(13) defines “disability,” as:

       [A] physical or mental impairment that substantially limits one or more

       major life activities, including the functions of caring for one’s self,

       performing manual tasks, walking, seeing, hearing, speaking, breathing,

       learning, and working; a record of a physical or mental impairment; or

       being regarded as having a physical or mental impairment. (Emphasis

       added.)1

       {¶9} In this case, Field does not contend that she has a disability; rather, she asserts

that she satisfies the disability definition because MedLab “regarded her as having a


        See also 42 U.S.C. 12102(1)(C). Courts are permitted to look to federal
       1


regulations and cases interpreting the Americans with Disabilities Act (“ADA”) for
guidance when interpreting and applying Ohio law. McGlone at 573; see also
Knapp v. Columbus, 192 Fed. Appx. 323, 328 (6th Cir.2006).
physical or mental impairment” — “a mental disorder related to alcoholism.” Under

R.C. 4112.01(A)(16)(a)(iii), “alcoholism” is considered a “physical or mental

impairment.” Hayes v. Cleveland Pneumatic Co., 92 Ohio App.3d 36, 42, 634 N.E.2d

228 (8th Dist.1993), citing Hazlett v. Martin Chevrolet, Inc., 25 Ohio St.3d 279, 280, 496

N.E.2d 478 (1986) (drug and alcohol addictions are covered as disabilities under the

statute). However, while an employee may not be discharged on the basis of a disability,

“‘where chemical dependency adversely affects job performance an employer is clearly

within its rights to discharge the employee.” Id., quoting Hazlett at 281.

       {¶10} A plaintiff meets the requirements of “being regarded as” having a physical

or mental impairment if the “individual establishes that she has been subjected to an

action prohibited under [R.C. Chapter 4112 or 42 U.S.C. 12102] because of an actual or

perceived physical or mental impairment whether or not the impairment limits or is

perceived to limit a major life activity.” 42 U.S.C. 12102(A)(3).

       {¶11} “An individual may fall into the definition of one regarded as having a

disability if an employer ascribes to that individual an inability to perform the functions of

a job because of a medical condition, when, in fact, the individual is perfectly able to

meet the job’s duties.” Ross v. Campbell’s Soup Co., 237 F.3d 701, 706 (6th Cir.2001).

Moreover, to be “regarded as” disabled for purposes of a [disability] discrimination claim,

the employer’s negative perception must encompass a broad class of jobs. Sutton v.

United Air Lines, Inc., 527 U.S. 471, 489, 119 S.Ct. 2139, 144 L.Ed. 2d 450 (1999).

       {¶12} Therefore, the underlying issue is whether Field can establish a prima facie
case that the actions MedLab took were because of a perceived “mental disability related

to alcoholism.” We find she cannot.

       {¶13} MedLab is a company that provides laboratory testing services to nursing

homes and other care facilities. In 2006, Field applied for an account executive position

with MedLab’s predecessor, Clinical Health Laboratories. As an account executive, her

job was to manage the relationship between her employer and its customers. Account

executives work in “outside sales,” traveling to clients and working without constant

supervision. MedLab acquired Clinical Health Laboratories in January 2009, and Field

continued to work for MedLab as an account executive working in outside sales and

traveling in her assigned region — the Cleveland territory, which serviced approximately

100 clients.

       {¶14}   In July 2009, Cynthia Cook, Field’s then-supervisor, noted in Field’s

performance appraisal that Field was not keeping up with her growing workload, that she

“needed to focus on improving her organizational skills and * * * need[ed] to set aside

time each day to follow up timely with * * * clients to preserve client satisfaction and

retention.” Additionally, Field was advised that she needed to respond more quickly to

client requests, and return client phone calls “within 24 hours.” It was also stressed that

she needed to keep the client informed at all times.

       {¶15} Cook retired in August 2009 and was replaced by Nelia Manhema, who

would be Field’s new supervisor.       Manhema instituted new guidelines for account

executives, stressing constant communication with both clients and MedLab employees.
      {¶16} In January 2010, one of Field’s clients indicated that it was considering

leaving MedLab.     Manhema instructed Field to visit the client.       Although it was

company practice to meet with the client within 24 hours, the account notes indicated that

Field met with the client three weeks after being notified that the client might leave

MedLab.      The client ultimately severed its relationship with MedLab, citing

communication problems with Field as its basis for leaving.

      {¶17} Additionally, in January 2010, another client of Field’s began experiencing

computer issues.   Rather than forward the issue to her immediate supervisor, Field

advised MedLab president Richard Daly of the problem. Manhema reminded Field that

Manhema was to be included in all correspondence concerning client problems and in the

future to “overcommunicate.”

      {¶18} Based on Field’s difficulty in handling the number of clients in the

Cleveland territory, Manhema decided to transfer Field to the new Mount Vernon

territory, a smaller territory with fewer clients. On March 9, 2010, around 5:00 p.m.,

Manhema called and emailed Sharon Nichols to offer her the position of account

executive of the Cleveland territory. Nichols called Manhema within ten minutes of

receiving Manhema’s voicemail and accepted the position.

      {¶19} At approximately 6:45 p.m. that same day, Manhema received a telephone

call from Field’s counselor, Kim Goldhammer, notifying her that Field would not be at

work because she was going to be hospitalized. At no time during the conversation did

the counselor mention alcoholism or a problem with alcohol as the reason for Field’s
hospitalization.   Manhema instructed Goldhammer to contact human resources.

Manhema immediately sent Goldhammer a follow-up email at 6:52 p.m. reiterating that

she and Field needed to contact human resources.

       {¶20} Following Goldhammer’s phone call, Field directly called Manhema, crying

and stating that she was going to the hospital due to a “nervous breakdown.” Manhema

instructed her to contact human resources. Manhema then sent an email immediately to

human resources at 7:06 p.m. documenting the phone call with Field, and notifying them

of Field’s statement that she was going to the hospital and was having a “nervous

breakdown.”

       {¶21} Michael Stewart, MedLab’s human resources manager, received a telephone

call after 7:00 p.m. from an individual stating that she was helping Field through some

personal and family issues and was calling because Field needed to take time off from

work. At no time during this conversation did Stewart or the caller discuss the specific

reasons why Field needed the time off.

       {¶22} On March 16, 2010, Field returned to work and was advised that she was

being transferred to the Mt. Vernon territory, because it was “less stressful,” even though

Field never told or indicated to anyone at MedLab that the Cleveland territory was too

stressful. At this meeting, there was never any discussion with Field about her absence

or the reason she was hospitalized. Field continued to work in the smaller territory, but

her performance did not improve. Her continued problems with poor follow-through and

customer communication led her to receive a final, written warning for poor performance
on May 12, 2010. This disciplinary report documented further client loss due to Field’s

failure to communicate. Included in the report was notice that if Field did not improve,

she would be terminated. In July 2010, another one of Field’s clients gave notice that it

was discontinuing MedLab’s services. Field failed to notify her supervisor, in violation

of MedLab’s written procedures. On July 21, 2010, Field was terminated from MedLab.



       {¶23} At deposition, Field admitted she never told her supervisor or anyone with

authority at MedLab that she was an alcoholic, had problems with alcohol, or that she had

a mental disorder related to alcoholism.

       {¶24} “An employer has notice of the employee’s disability when the employee

tells the employer that [s]he is disabled. * * * The employer is not required to speculate as

to the extent of the employee’s disability * * * .” (Internal citations omitted.) Hammon

v. DHL Airways, Inc., 165 F.3d 441, 450 (6th Cir.1999) (holding that plaintiff with

anxiety disorder failed to make a prima facie disability case when plaintiff admitted that

he never suggested that his emotional problems stemmed from a condition of disability).

       {¶25} In Landefeld v. Marion Gen. Hosp., 994 F.2d 1178 (6th Cir.1993),
       the plaintiff, who was diagnosed as bipolar, was terminated by his employer
       after he was caught stealing mail belonging to other doctors. The Sixth
       Circuit held that Landefeld failed to make a prima facie disability
       discrimination claim because he could not show that the hospital board
       know of his disability:
       There is no showing that the Board had any knowledge of plaintiff’s mental
       illness. The Board was reacting to plaintiff’s misconduct which it
       determined would impair plaintiff’s ability to work at the hospital. Even if
       plaintiff’s behavior was caused by his mental illness, the Board had no
       knowledge of this. Accordingly, there was no evidence at all that the
       Board acted solely in response to plaintiff’s [disability]. Hence, plaintiff
       failed to meet his burden[.]

Id. at 1181-1182.

       {¶26} Similarly, Field has made no showing that MedLab had any knowledge of a

“mental disorder related to alcoholism” when it decided to transfer her territory or

terminate her employment. The record shows that MedLab was reacting to Field’s poor

performance and client loss.

       {¶27} Field places much emphasis that MedLab must have regarded her as

disabled because Manhema “intimated” to her that the Mount Vernon territory was “less

stressful.” Therefore, according to Field, “MedLab perceived [her] as mentally unable to

handle stress.”     Stress, however, is not expressly identified as a physical or mental

impairment under R.C. 4112.01. Moreover, this isolated statement does not create a

genuine issue of material fact that MedLab regarded her as disabled because of a “mental

disorder related to alcoholism.” (Emphasis added.)

       {¶28} Field argued in opposition to summary judgment and again on appeal that

this “intimation effectively precludes her from a broad class of jobs that are as stressful or

more stressful than that of Cleveland Territory Manager.” In support of her argument,

Field cites Wysong v. The Dow Chem. Co., 503 F.3d 441 (6th Cir.2007), which we find

clearly distinguisable.

       {¶29} In Wysong, the Sixth Circuit ruled that summary judgment in favor of Dow

Chemical was improper because the direct and undisputed evidence demonstrated that

Dow Chemical regarded Wysong as a drug user and, thus, refused to assign Wysong to
any job in its plant. Id. at 453.

         {¶30} In this case, Field was laterally transferred to a different, albeit smaller

territory area, but the new territory included the same job description, the same pay rate,

and the same job title as the Cleveland territory. Thus, the evidence does not show that

MedLab perceived Field as “unable to perform the same broad class of jobs anywhere

else.”

         {¶31} At deposition, Field admitted that she “didn’t have facts” that MedLab

based its decisions on a perception that she had an alcohol problem; rather, she “felt that

she was being treated differently” when she got out of the hospital. She testified she did

not know why, but assumed it was because of what MedLab may or may not have known

about her hospital stay or why she was hospitalized. These assumptions of what MedLab

may or may not have known are unsupported speculations. Such speculation does not

satisfy a party’s burden of producing some defense to a summary judgment motion.

Slowiak v. Land O’Lakes, 987 F.2d 1293, 1295 (7th Cir.1993); Karazanos v. Navistar

Internatl. Transp. Corp., 948 F.2d 332, 337 (7th Cir.1991).

         {¶32} Moreover, knowledge of a single hospitalization is not knowledge of a

disability.   See Webb v. Mercy Hosp., 102 F.3d 958, 960 (8th Cir.1996) (summary

judgment properly granted in “regarded as” case where employer only knew of

hospitalization, but did not know employee’s specific condition or diagnosis). General

knowledge about an employee’s condition and medical treatment, without more, is not

enough for a “regarded as” claim to survive summary judgment. Olson v. Dubuque
Community School Dist., 137 F.3d 609 (8th Cir.1998).

      {¶33} Additionally, the fact that Field did not learn of her transfer until after her

hospitalization does not create a genuine issue of material fact. In Kolivas v. Credit

Agricole, 2d Cir. No. 96-9559, 1997 U.S. App. LEXIS 27163 (Oct. 2, 1997), the

employer terminated an employee after learning of the employee’s depression and

psychiatric treatment.   Nevertheless, the court found that summary judgment was

properly granted in favor of the employer because the undisputed evidence showed that

the decision to terminate the employee was made before the employer learned of the

employee’s treatment and depression. Id. at *2.

      {¶34} There is nothing in the record that shows that MedLab had any knowledge

that Field suffered from alcoholism or any mental disorder as defined. Moreover, the

record establishes that any transfer or reassignment of territories occurred prior to

MedLab learning that Field was hospitalized or that she was having a “nervous

breakdown.” Finally, Field was not terminated from employment with MedLab until

after Field continued to perform unsatisfactorily in her new “smaller” territory. The

record reflects that at no time did MedLab refer to her hospitalization or any mental

disorder as the reason for transfer or termination.    The record supports that Field’s

termination was based on job performance, and Field has failed to show that MedLab’s

reasons for termination were merely pretexts.

      {¶35} Accordingly, even viewing the evidence in the light most favorable to Field,

we find that no genuine issues of material fact exist that would defeat MedLab’s motion
for summary judgment. Field has failed to establish a genuine issue of material fact as to

whether MedLab regarded her as disabled. Thus, she has failed to establish her prima

facie case; summary judgment in favor of MedLab was proper. Field’s assignment of

error is overruled.

       {¶36} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




KATHLEEN ANN KEOUGH, JUDGE

COLLEEN CONWAY COONEY, P.J., and
EILEEN A. GALLAGHER, J., CONCUR